Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 1 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 2 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 3 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 4 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 5 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 6 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 7 of 208
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 8 of 208
           Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 9 of 208




 1                                     CERTIFICATE OF SERVICE
 2
             I hereby declare that on this 19th day of August, 2019, I caused to be electronically filed
 3
     the foregoing document with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to the following:
 5

 6    Attorneys for Plaintiff:
 7
      Dan N. Fiorito, III
 8    The Law Office of Dan N. Fiorito, III
      844 NW 48th Street
 9    Seattle, WA 98107
      dan@danfiorito.com
10
      Dean Williams
11
      Johns Monroe Mitsunaga Kolouskova, PLLC
12    11201 SE 8th St. Suite 120
      Bellevue, WA 98004
13    williams@jmmlaw.com
14           DATED this 19th day of August, 2019.
15                                                   ROBERT W. FERGUSON
                                                     Attorney General
16

17                                                   /s/ Christopher Clay
                                                     CHRISTOPHER CLAY, WSBA No. 30677
18                                                   Assistant Attorney General
                                                     Office of the Attorney General
19                                                   Torts Division
                                                     PO Box 40126
20                                                   Olympia, WA 98504-0126
                                                     (360) 586-6428
21                                                   Chris.Clay@ATG.WA.GOV
                                                     Attorneys for Defendant
22

23

24

25

26
       DECLARATION OF ROBERT HERZOG                      9              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       IN SUPPORT OF LCR 37(a)(2)                                             7141 Cleanwater Drive SW
       EXPEDITED JOINT MOTION                                                      PO Box 40126
                                                                              Olympia, WA 98504-0126
       REGARDING DISCOVERY                                                         (360) 586-6300
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 10 of 208




                             PDU-40017 000010
                                                                      00700001
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 11 of 208




                             PDU-40017 000011
                                                                      00700002
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 12 of 208




                             PDU-40017 000012
                                                                      00700003
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 13 of 208




                                                                      00700004
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 14 of 208




                                                                      00700005
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 15 of 208




                                                                      00700006
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 16 of 208




                                                                      00700007
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 17 of 208




                                                                      00700008
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 18 of 208




                                                                      00700009
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 19 of 208




                             PDU-40017 000019
                                                                      00700010
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 20 of 208




                                                                      00700011
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 21 of 208




                                                                      00700012
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 22 of 208




                                                                      00700013
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 23 of 208




                                                                      00700014
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 24 of 208




                                                                      00700015
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 25 of 208




                             PDU-40017 000025
                                                                      00700016
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 26 of 208




                             PDU-40017 000026
                                                                      00700017
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 27 of 208




                                                                      00700018
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 28 of 208




                                                                      00700019
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 29 of 208




                                                                      00700020
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 30 of 208




                                                                      00700021
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 31 of 208




                                                                      00700022
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 32 of 208




                                                                      00700023
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 33 of 208




                                                                      00700024
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 34 of 208




                             PDU-40017 000034
                                                                      00700025
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 35 of 208




                                                                      00700026
                                                                   Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 36 of 208




                                      APPLICABILITY
        STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
        DEPARTMENT OF CORRECTIONS
        Washington Corrections            REVISION DATE        PAGE NUMBER              NUMBER
        Center                                6/24/16            1 of 18              WCC 410.200
        RESTRICTED                    TITLE
                                                              USE OF FORCE
        EMERGENCY MANAGEMENT SYSTEM
        OPERATIONAL
        MEMORANDUM

OM REVIEW/REVISION HISTORY                       POLICY REVIEW/REVISION HISTORY

Effective:   11/4/11                             Effective:    9/17/01
Revised:     12/13/11                            Revised:      5/16/06
Revised:     10/14/13                            Revised:      8/27/07
Revised:     8/14/14                             Revised:      1/13/09
Revised:     2/1/16                              Revised:      6/14/10
Revised:     6/24/16                             Reviewed:     11/15/10
                                                 Revised:      8/22/11
                                                 Revised:      10/14/13
                                                 Revised:      6/23/14

SUMMARY OF REVISION/REVIEW:

III.B., V.H.3.a., and VIII.A.5.a. - Added clarifying language
IX.A.1. & D.1.d., XII.C.3.c.4), and Section XIII. - Adjusted reporting requirements and added
form usage
I.D.1. - Identify emergency number
XII.C.2. - Identify other secure locations, if applicable
XII.C.2.a. - Identify other locations, if applicable, and specify process for check-out




APPROVED:



          Signature on File                                               6/22/2016
PAT GLEBE, Superintendent                                 Date Signed
Washington Corrections Center




                                                                                           00800001
                                                                                        Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 37 of 208


                                         APPLICABILITY
        STATE OF WASHINGTON              EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
        DEPARTMENT OF CORRECTIONS
        Washington Corrections              REVISION DATE        PAGE NUMBER           NUMBER
        Center                                   6/24/16           2 of 18          WCC 410.200
        RESTRICTED                       TITLE
                                                              USE OF FORCE
        EMERGENCY MANAGEMENT SYSTEM
        OPERATIONAL
        MEMORANDUM

REFERENCES:

DOC 100.100 is hereby incorporated into this operational memorandum; ACA 4-4090; ACA
4-4199; ACA 4-4202; ACA 4-4203; ACA 4-4206; ACA 4-4405; DOC 400.100 Incident and
Significant Event Reporting; DOC 400.110 Reporting and Reviewing Critical Incidents; DOC
410.040 Incident Command System (ICS); DOC 410.230 Use of Deadly Force; DOC 410.235
Use of Force Training and Qualification; DOC 410.240 Armory/Firearms Management; DOC
610.010 Offender Consent for Health Care; DOC 630.540 Involuntary Antipsychotic
Administration; DOC 890.090 Respirator Program; Records Retention Schedule

OPERATIONAL MEMORANDUM:

I.     The Department has established procedures for the use of force to control an offender.

II.                   The Department restricts the use of physical force to the following
       [4-4090] [4-4206]
       purposes, and then only after other reasonable force options have been attempted:

       A.      Protecting oneself, others, or property,
       B.      Preventing escape,
       C.      Maintaining or regaining control, and
       D.      Assisting in the involuntary administration of medication.

III.   [4-4206] The use of force as punishment, personal abuse, harassment, or coercion is
       prohibited and will not be tolerated.

IV.    Force will not be used to inflict unnecessary pain and suffering or used maliciously for
       the purpose of causing injury to the offender.

PROCEDURE:

I.     General Requirements

       A.      Employees will exercise good judgment, discipline, caution, objective
               reasonableness, and restraint when using force.

       B.      The following criteria will be followed when the use of force is necessary:

               1.      All reasonable steps will be taken to de-escalate or prevent any incident
                       that would likely result in the use of force,

               2.      Resistance must be evident,


                                                                                          00800002
                                                                                       Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 38 of 208
                                      APPLICABILITY
       STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
       DEPARTMENT OF CORRECTIONS
       Washington Corrections            REVISION DATE        PAGE NUMBER             NUMBER
       Center                                 6/24/16           3 of 18          WCC 410.200
       RESTRICTED                     TITLE
                                                           USE OF FORCE
       EMERGENCY MANAGEMENT SYSTEM
       OPERATIONAL
       MEMORANDUM

             3.    The amount of force used must be directly related to the level of
                   resistance and/or level of perceived threat presented by the offender(s),
                   and

             4.    Per Use of Force Options (Attachment 4), only the amount of force
                   reasonably necessary to resolve an incident will be used.

       C.    Employees will only be authorized to use force options which they have been
             trained and qualified to use unless there is an imminent threat of death or serious
             bodily injury to themselves or others.

             1.    When there is an imminent threat of death or threat of serious bodily injury
                   to themselves or others, employees may use any available means to stop
                   the action in the most reasonable manner possible.

       D.    Any employee, contract staff, or volunteer at the scene of an incident will provide
             assistance in the defense of another person by:

             1.    Calling      to report the incident and/or summoning custody employees to
                   the scene,
             2.    Issuing a verbal order to stop the action, and/or
             3.    Assisting in controlling an offender.

II.    Emergent Situations

       A.    In the following emergent situations, employees will be authorized to use the
             amount of force reasonably necessary without prior approval:

             1.    Self-defense,
             2.    Defense of another,
             3.    Maintenance of security (e.g., escape, spread of a disturbance),
             4.    Prevention of a crime that would constitute a felony, and
             5.    Prevention of suicide or self-harm.

       B.    The Shift Commander/Unit Supervisor will be notified as soon as possible after
             an emergent use of force.

III.   Non-Emergent Situations

       A.    The Shift Commander will be notified before any force is used. The Shift
             Commander will:

             1.    Confirm that an order was given to which the offender refused to comply,
                                                                                         00800003
                                                                                      Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 39 of 208


                                     APPLICABILITY
      STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
      DEPARTMENT OF CORRECTIONS
      Washington Corrections            REVISION DATE        PAGE NUMBER            NUMBER
      Center                                 6/24/16           4 of 18          WCC 410.200
      RESTRICTED                     TITLE
                                                          USE OF FORCE
      EMERGENCY MANAGEMENT SYSTEM
      OPERATIONAL
      MEMORANDUM

            2.    Obtain delegated authority, if necessary, and

            3.    Ensure completion of the following:

                  a.     Resolution options are developed,

                  b.     Trained and qualified employees are assembled,

                  c.     In situations involving a known or suspected Seriously Mentally Ill
                         Offender (SMIO), available mental health providers have been
                         consulted (e.g., in person, via phone) for confrontation avoidance
                         procedures,

                  d.     Medical records are checked before authorizing the force options,

                  e.     Appropriate Personal Protective Equipment (PPE) is provided and
                         used.

      B.    In situations where there are obvious language barriers and/or auditory
            limitations, interpreters or other non-traditional means of communication should
            be used when practical.

IV.   Use of Force Options

      A.    Use of force should occur consistent with Use of Force Options (Attachment 4)
            and Force Option Guidelines (Attachment 2).

      B.    The following are the available force options as indicated by Use of Force
            Options (Attachment 4):

            1.
            2.
            3.
            4.

            5.
            6.

      C.    Employees will identify the level of perceived threat and/or level of resistance
            exhibited by the offender and apply the amount of force reasonably necessary
            using Use of Force Options (Attachment 4) as a guide.

                                                                                       00800004
                                                                                    Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 40 of 208

                                   APPLICABILITY
     STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
     DEPARTMENT OF CORRECTIONS
     Washington Corrections            REVISION DATE        PAGE NUMBER            NUMBER
     Center                                6/24/16            5 of 18          WCC 410.200
     RESTRICTED                    TITLE
                                                         USE OF FORCE
     EMERGENCY MANAGEMENT SYSTEM
     OPERATIONAL
     MEMORANDUM

           1.    Actions should take place in the order listed on Use of Force Options
                 (Attachment 4) unless dispensing with one or more options is necessary to
                 immediately resolve the situation.

           2.    In all cases, employee presence and verbal intervention should occur
                 before and continue throughout the use of force.

           3.    The amount of force reasonably necessary is determined by the exact
                 nature of each situation and the totality of the circumstances facing the
                 employee on the scene.

           4.    Force Option Guidelines (Attachment 2) will be reviewed with employees
                 who may authorize a non-emergent use of force so they are familiar with
                 the various levels of force and options available.

     D.    Passive Resistance Response

           1.    In a non-emergent situation where an offender displays passive
                 resistance, any of the following may be used:

                 a.     Employees at the incident site, including Crisis Negotiators, to
                        reason with the offender or order the offender to comply with
                        specific directions.

                 b.     A video camera to record the actions of the offender(s).

                 c.     A show of force that includes additional employees and/or
                        equipment.

           2.    If the above actions fail to gain the compliance of the offender(s), other
                 progressive means of force may be initiated.

     E.    Active Resistance Response

           1.    For emergent or non-emergent situations, active resistance interventions
                 include, but will not be limited to:

                 a.

                 b.
                 c.

V.   Oleoresin Capsicum (OC) Aerosol Products
                                                                                       00800005
                                                                                    Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 41 of 208
                                APPLICABILITY
 STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
 DEPARTMENT OF CORRECTIONS
 Washington Corrections            REVISION DATE        PAGE NUMBER             NUMBER
 Center                                 6/24/16           6 of 18           WCC 410.200
 RESTRICTED                     TITLE
                                                     USE OF FORCE
 EMERGENCY MANAGEMENT SYSTEM
 OPERATIONAL
 MEMORANDUM

A.                             are required to carry OC on post.

      1.                                                                       and
                                              are authorized to carry and use OC
             regardless of post and/or assignment.

B.    OC may be used without prior approval for self-defense and the defense of
      another.

C.    Employees authorized to use or supervise the use of OC must be trained and
      experience a one-time exposure.

D.    OC aerosols that are approved for use are Defense Technology’s First Defense
      products. No other aerosol products will be authorized without specific, written
      approval from the Assistant Secretary for Prisons.

      1.     For on-post carry, the                                       is the only
             authorized product.

      2.     For employee OC training and exposures, aerosol products that are
                          should be used.

E.    OC aerosols products must be certified by the manufacturer as non-flammable
      and Electronic Discharge Weapon safe. Authorized aerosol products are listed in
      Attachment 1.

F.    OC products delivered by means other than aerosol (i.e.,
                               are considered less-lethal impact munitions and are
      Intermediate Force options.

G.    Non-Emergent Use

      1.     Non-emergent (i.e., preplanned) use of OC aerosol products requires
             authorization from the Shift Commander/Unit Supervisor.

      2.     Non-emergent use of OC aerosol will only be authorized when, in the
             opinion of a health care practitioner, it would not pose a health risk to the
             offender(s). A health care practitioner will review the offender health
             record against the product’s Material Safety Data Sheet(s) to determine if
             a health risk exists.

      3.     Immediately after the incident has been resolved, employees will verify the
             condition and welfare of nearby offenders and others who may have been
             unintentionally exposed to OC aerosol spray.
                                                                                   00800006
                                                                                Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 42 of 208
                                     APPLICABILITY
      STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
      DEPARTMENT OF CORRECTIONS
      Washington Corrections             REVISION DATE        PAGE NUMBER             NUMBER
      Center                                 6/24/16            7 of 18          WCC 410.200
      RESTRICTED                     TITLE
                                                           USE OF FORCE
      EMERGENCY MANAGEMENT SYSTEM
      OPERATIONAL
      MEMORANDUM

      H.    Emergent Use

            1.     The Intensive Management Unit/Segregation Unit/Mental Health Unit/
                   Intensive Treatment Unit Sergeant may authorize the emergent use of OC
                   aerosol products when an offender:

                   a.     Is
                                                         immediate use of OC may be
                          appropriate.

                   b.     Is
                                                         immediate use of OC may be
                          appropriate.

                   c.     Has
                          etc., in which case the Sergeant will notify the Shift
                          Commander/Unit Supervisor and receive delegated authority for
                          desired action.

            2.     Employees will be authorized to use OC aerosol products to defend
                   themselves, other employees, or an offender(s) from an assault or
                   imminent threat of assault if no other reasonable options are available.

                   a.     Precautions will be taken to avoid or minimize exposure to those
                          uninvolved in the situation.

                   b.     The Shift Commander/Unit Supervisor must be notified as soon as
                          possible after the emergent use of OC.

            3.     All affected individuals will be removed from the scene as soon as
                   possible after control is achieved.

                   a.     Copious amounts of cool, fresh water will be provided to cleanse
                          the affected areas of the body.

                   b.     Medical personnel will evaluate all individuals affected.

VI.   Respirator Requirements

      A.    Respirators (i.e., protective masks) will be worn by all employees/contract staff
            who might be exposed to OC or              in non-emergent use of force situations.

            1.     Employees/contract staff in posts and positions that require respirator use
                   must meet the requirements outlined in DOC 890.090 Respirator Program.
                                                                                         00800007
                                                                                      Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 43 of 208


                                       APPLICABILITY
       STATE OF WASHINGTON             EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
       DEPARTMENT OF CORRECTIONS
       Washington Corrections             REVISION DATE         PAGE NUMBER             NUMBER
       Center                                  6/24/16            8 of 18           WCC 410.200
       RESTRICTED                      TITLE
                                                             USE OF FORCE
       EMERGENCY MANAGEMENT SYSTEM
       OPERATIONAL
       MEMORANDUM

       B.    The Shift Commander will ensure that all extraction team members are certified
             in the Respirator Program.

             1.     Extraction team members include any employees that may be at the
                    incident site (e.g., video camera operator, restraint/key control officer).

       C.    Each facility will maintain a current roster of employees/contract staff trained and
             certified to use respirators. Current lists will be located where protective masks
             are stored and in the Shift Commander’s office.

VII.   Intermediate Force

       A.    [4-4199] The Shift Commander will obtain a delegation of authority from the
             Superintendent/Duty Officer before the deployment and use of intermediate force
             options.

       B.    The Shift Commander may authorize the emergent use of intermediate force if
             delay of the delegation of authority by the Superintendent/Duty Officer may result
             in serious bodily injury to any person, jeopardize facility security, or lead to the
             escape of the offender(s).

       C.    Intermediate force options include:

             1.
             2.
             3.
             4.
             5.

       D.    Before intermediate force options are deployed and/or used, the following should
             occur:

             1.     Develop a plan to move non-involved offenders and those who voluntarily
                    comply with orders to secure areas.

             2.     When circumstances permit and immediate security or safety breaches
                    are not an issue, inform offender(s) that force will be used in the event of
                    noncompliance with issued orders.

                    a.      The offender(s) will be given the opportunity to voluntarily comply
                            with the given orders before intermediate force options are used.

                                                                                           00800008
                                                                                        Lewis v. Pugh
         Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 44 of 208

                                        APPLICABILITY
         STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
         DEPARTMENT OF CORRECTIONS
         Washington Corrections            REVISION DATE          PAGE NUMBER              NUMBER
         Center                                 6/24/16             9 of 18           WCC 410.200
         RESTRICTED                     TITLE
                                                               USE OF FORCE
         EMERGENCY MANAGEMENT SYSTEM
         OPERATIONAL
         MEMORANDUM

              3.     When time and circumstances are an issue, the Incident Commander may
                     authorize the unannounced use of intermediate force options (e.g.,


VIII.   Planning for the Use of Force

        A.    Employees involved in planning the use of force will ensure:

              1.     The quantity of OC,             less-lethal impact munitions,             and
                                                        is appropriate for the incident.

              2.     The method of dissemination to be used is consistent with the
                     manufacturer’s recommendations and the incident environment.

              3.     Exit routes for employees and offenders are identified before the use of
                     OC,           less-lethal impact munitions,           and


              4.     A medical review is conducted. In the event a health problem is found, the
                     Incident Commander will be promptly notified and may consider an
                     alternative tactic of controlling the offender(s), if circumstances permit.

              5.     In situations involving a known or suspected SMIO, a mental health review
                     will be conducted. The Incident Commander will consult with the
                     designated mental health provider and consider the offender’s likely
                     response to use of force, recommendations, and potential risks to
                     employees, the offender, and property.

                     a.     If an off-site mental health provider is consulted, the use of force
                            report will include a statement regarding the provider’s name and
                            recommendation made.

        B.    Application of OC         less-lethal impact munitions,           or
                                             will cease immediately upon the offender’s
              compliance with given orders.

        C.    If circumstances allow, air handling units should be shut down, windows opened,
              and fans readied for OC or

        D.    An assessment will be made of wind direction/ventilation patterns to determine
              cross-contamination and the need for evacuation of the areas that may be
              indirectly affected.

                                                                                              00800009
                                                                                           Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 45 of 208
                                     APPLICABILITY
       STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
       DEPARTMENT OF CORRECTIONS
       Washington Corrections           REVISION DATE        PAGE NUMBER             NUMBER
       Center                                6/24/16           10 of 18          WCC 410.200
       RESTRICTED                    TITLE
                                                           USE OF FORCE
       EMERGENCY MANAGEMENT SYSTEM
       OPERATIONAL
       MEMORANDUM

      E.    In non-emergent situations, the Use of Force Checklist (Attachment 3) will be
            used.

      F.    Preventing Positional Asphyxia

            1.     Immediately following a physical altercation or when OC or       is
                   used, when deemed safe, employees/contract staff will ensure the
                   offender is observed and kept in an upright position.

            2.     Employees/contract staff will take precautions to ensure the offender has
                   a clear unobstructed airway and is in a position that does not cause
                   compression to the chest (i.e., kneeling, standing, sitting).

            3.     Offenders who remain uncooperative will be transported in a manner that
                   does not constrict expansion of the chest. Offenders will be monitored by
                   employees throughout the process of decontamination and placement in
                   their final holding cell/area.

            4.     A health services employee/contract staff will observe the offender until
                   normal breathing is resumed.

IX.   Recording Use of Force

      A.    Use of force will be video recorded unless there is no time to assemble
            equipment.

            1.     If the incident is not video recorded, photographs of involved offender(s)
                   will be taken. DOC 21-425 Shift Commander/Unit Supervisor Use of
                   Force Report will be used to explain the reasons why the use of force is
                   not video recorded.

      B.    Video recording will begin as soon as possible and should be continuous to
            record as much of the incident as feasible. The video camera will record the
            incident until the offender is placed in his/her final destination.

      C.    The entire use of force incident will be video recorded, especially the offender(s)
            actions and employee response/tactics. This includes situations where the
            offender may be naked, or become naked (e.g., clothes removed for
            decontamination process). The camera will remain focused on the offender(s).

      D.    The following format will be used for recording use of force:

            1.     Away from the incident site:
                                                                                        00800010
                                                                                     Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 46 of 208
                               APPLICABILITY
STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
DEPARTMENT OF CORRECTIONS
Washington Corrections              REVISION DATE      PAGE NUMBER            NUMBER
Center                                 6/24/16           11 of 18         WCC 410.200
RESTRICTED                     TITLE
                                                    USE OF FORCE
EMERGENCY MANAGEMENT SYSTEM
OPERATIONAL
MEMORANDUM

            a.     An introduction including the names(s) and DOC number(s) of
                   offender(s) involved, the date and time, and the name of video
                   operator,

            b.     A statement by the Team Leader indicating why the use of force is
                   necessary (e.g., potential threat of injury to self or others, damaging
                   property),

            c.     A chronological description of the events that led to the decision to
                   authorize the use of force and any alternative actions to the use of
                   force that have been taken,

            d.     The names of employees, and corresponding PPE identification
                   number if applicable, participating in the use of force and specific
                   instructions to each,

            e.     The name of the person authorizing the use of force,

            f.     When OC,             or EID use is planned, a statement from a
                   health care practitioner concerning its use and any health risk
                   noted,

            g.     In situations involving a known or suspected SMIO, a statement
                   from the designated mental health provider on the offender’s likely
                   response to the use of force, recommendations, and potential risks
                   to employees, the offender, and property, and

            h.     The off-site mental health provider name and recommendation, if
                   one is consulted.

     2.     At the incident site:

            a.     The order issued to the offender(s) to comply, and the statement
                   that noncompliance will result in the use of force,

                   1)     The offender(s) will be allowed an opportunity to comply.

                   2)     In situations involving a known or suspected SMIO, at the
                          discretion of the Incident Commander, the on-site mental
                          health provider will be allowed to communicate with the
                          offender.

            b.     If the offender(s) does not comply, the direction to employees to
                   apply the amount of force necessary,
                                                                                  00800011
                                                                               Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 47 of 208
                                     APPLICABILITY
      STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
      DEPARTMENT OF CORRECTIONS
      Washington Corrections             REVISION DATE        PAGE NUMBER               NUMBER
      Center                                 6/24/16            12 of 18          WCC 410.200
      RESTRICTED                     TITLE
                                                           USE OF FORCE
      EMERGENCY MANAGEMENT SYSTEM
      OPERATIONAL
      MEMORANDUM

                  c.      The application of force, restraint of the offender(s), and
                          decontamination process,

                  d.      The medical examination of the offender(s) and a brief description
                          of the offender’s condition, and

                  e.      The final placement of the offender(s) in the cell(s) and removal of
                          restraints.

           3.     After-action summary away from the incident site:

                  a.      The time, date, and location,
                  b.      The offender(s) involved,
                  c.      The employee(s) involved,
                  d.      A description of the use of force,
                  e.      Any injuries noted,
                  f.      Where the offender is now located,
                  g.      The offender’s current behavior, and
                  h.      A statement indicating the conclusion of the videotaping of the
                          incident.

     E.    Use of force videos will be confidential and will not be accessible to offenders.
           The videos will be reviewed by employees on a need to know basis or for training
           purposes.

     F.    Photographs of any offender or employee injuries will be taken after the incident.

X.   Medical Evaluation

     A.    A health care practitioner will be present during a use of force situation, if time
           and circumstances permit.

     B.    [4-4203]All employees and offender(s) should be assessed by a health care
           provider immediately following a determination that the situation is safe.

     C.    All individuals injured in the incident will receive a medical examination and
           treatment. At facilities where no health care provider is on duty, health services
           employees/contract staff may be called to the facility or employees/offender(s)
           may be transported to an outside medical facility.

           1.     Employees will be provided emergency first aid care. If further treatment
                  is required, the employee may be referred to or transported to a private
                  health care provider of his/her choice.
                                                                                           00800012
                                                                                        Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 48 of 208
                                      APPLICABILITY
       STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
       DEPARTMENT OF CORRECTIONS
       Washington Corrections            REVISION DATE         PAGE NUMBER            NUMBER
       Center                                 6/24/16           13 of 18          WCC 410.200
       RESTRICTED                     TITLE
                                                            USE OF FORCE
       EMERGENCY MANAGEMENT SYSTEM
       OPERATIONAL
       MEMORANDUM

             2.     Force will not be used to complete offender medical assessments. Any
                    offender refusal of treatment will be handled per DOC 610.010 Offender
                    Consent for Health Care.

XI.    Decontamination

       A.    Decontamination of the offender(s) will start as soon as employees can safely
             proceed. Clean-up of affected areas will be accomplished per the manufacturer’s
             recommendations.

       B.    Whenever OC or             is used, employees will ensure that all affected
             individuals are removed from the area into fresh air and kept in an upright
             position until normal breathing returns.

       C.    Once the offender is secured in a cell or holding area, the offender will be
             instructed to:

             1.     Rinse their eyes with cool, free flowing water,
             2.     Remove contaminated clothing, and
             3.     Use soap and water to wash the affected areas.

       D.    If the offender is uncooperative and/or restrained, employees may assist the
             offender with the decontamination process, which includes removing
             contaminated clothing.

             1.     Cool, free flowing water will be available, and the offender may choose to
                    rinse his/her eyes (i.e., leaning into and out of the free flowing water).

             2.     Once secured in a cell or holding area, the offender will be instructed to
                    continue the decontamination process.

             3.     If at any time the offender refuses to continue, employees will stop the
                    decontamination process and document the refusal on DOC 21-424 Use
                    of Force Report.

                    a.     Only a health care provider may require an offender be
                           decontaminated by force per Health Services decontamination
                           procedures.

XII.   Inventory and Storage

       A.    Appropriate quantities and varieties of OC,           less-lethal impact munitions,
                       and                                   will be maintained. The inventory
                                                                                         00800013
                                                                                      Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 49 of 208
                              APPLICABILITY
STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
DEPARTMENT OF CORRECTIONS
Washington Corrections            REVISION DATE        PAGE NUMBER            NUMBER
Center                                6/24/16           14 of 18          WCC 410.200
RESTRICTED                    TITLE
                                                    USE OF FORCE
EMERGENCY MANAGEMENT SYSTEM
OPERATIONAL
MEMORANDUM

     should contain an adequate variety of delivery systems for the possible types of
     incidents that could occur at the facility.

B.   Authorized delivery systems,            less-lethal impact munitions,            and
                                       are listed on Authorized Equipment and
     Munitions (Attachment 1).

C.   [4-4199]Each facility will plan for the secure storage and distribution of OC,
          ess-lethal impact munitions,               and
     so they are readily available.

     1.     The primary stock will be stored in the facility armory, maintained by the
            Armorer, and rotated as necessary depending on the manufacturer’s
            recommended shelf life.

     2.     Superintendents may designate other secure locations for the storage of
                    OC,        and less-lethal impact munitions. These locations
            will be


            a.     OC aerosol products may be stored in other locations (e.g.
                                                                      for emergent
                   issue and use. A sub-inventory must be maintained and the
                   products secured and affixed with a security seal.

                   1)     The supply will include the type/size employees may carry
                          on post (i.e.        and the type/size used in pre-planned/
                          crowd control situations (i.e.,

                   2)     Upon assuming post, employees will inspect and verify the
                          inventory and ensure that the seals are intact.

                   3)     OC will be logged out/in at each location appropriately
                          noting used or unused.

                   4)     The Armory Sergeant will replace/remove any used
                          canister with new product.

            b.     The Superintendent has authorized type/size OC to be stored
                   in the following secured areas:

                   1)
                   2)
                                                                                  00800014
                                                                               Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 50 of 208


                              APPLICABILITY
STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
DEPARTMENT OF CORRECTIONS
Washington Corrections           REVISION DATE       PAGE NUMBER           NUMBER
Center                                6/24/16         15 of 18         WCC 410.200
RESTRICTED                    TITLE
                                                  USE OF FORCE
EMERGENCY MANAGEMENT SYSTEM
OPERATIONAL
MEMORANDUM

                  3)
                  4)

                  5)
                  6)


            b.    The Shift Commander,                                                ay
                  authorize pre-planned



                  1)
                  2)
                  3)
                  4)

     3.     Custody employees and authorized Specialty Team members will receive
            and transfer the on-post carry OC at shift change following the same
            procedures in place for other security related items (e.g., radios, keys,
            cuffs).

            b.    OC provided to employees to carry and use while on post will be
                  secured in an approved OC carrier affixed to the duty belt.

            c.    Upon receipt, employees will inspect and verify that the OC canister
                  and carrier appear to be in good working order.

            d.    Anytime the OC is used:

                  1)     The OC canister will be removed from duty use and sent to
                         the Armory for inspection,

                  2)     The employee will be issued a new OC canister, and carrier
                         if applicable,

                  3)     The inventory will be updated, and

                  4)     A report will be written in the Incident Management
                         Reporting System (IMRS).


                                                                                  00800015
                                                                               Lewis v. Pugh
         Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 51 of 208

                                        APPLICABILITY
         STATE OF WASHINGTON            EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
         DEPARTMENT OF CORRECTIONS
         Washington Corrections            REVISION DATE        PAGE NUMBER             NUMBER
         Center                                 6/24/16           16 of 18          WCC 410.200
         RESTRICTED                     TITLE
                                                              USE OF FORCE
         EMERGENCY MANAGEMENT SYSTEM
         OPERATIONAL
         MEMORANDUM

        D.    The facility Emergency Management Coordinator will ensure that only approved
                      OC,          less-lethal impact munitions,            and
                                               are authorized for purchase, storage, and use.

        E.    OC,           less-lethal impact munitions,            and
                      will be inventoried on the master inventory and on a perpetual inventory
              per DOC 410.240 Armory/Firearms Management. The inventory will ensure an
              accurate record of the disposition of all the above agents, including any outdated
              items.

              2.     Whenever any OC,              less-lethal impact munitions,
                     and/or                                    are unaccounted for, a written
                     report will be submitted to the Superintendent, with a courtesy copy to the
                     Chief of Emergency Operations. An investigation will be conducted to
                     determine the disposition.

        F.    Outdated OC,             less-lethal impact munitions,            and/or
                                     will be stored separately from current stock, clearly
              identified as “not for duty use”, and only used for training purposes.

        G.    The Assistant Secretary for Prisons may authorize purchase of any items for
              research and development purposes.

              2.     Research and development items will be stored in facility Armories in a
                     separate section and clearly marked as such. These items will only be
                     used for training purposes.

XIII.   Reporting

        C.    [4-4202] All employees directly involved in a use of force incident will complete a
              report of their involvement using DOC 21-424 Use of Force Report as soon as
              possible and before being relieved from duty.

        D.    The following documentation will be provided to the Shift Commander/Unit
              Supervisor:

              2.     DOC 21-424 Use of Force Reports,
              3.     All additional reports (e.g., medical, infractions, etc.),
              4.     Pictures, with the name of photographer, offender name and number,
                     time, date, and location written on each picture,
              5.     Video recording(s), and
              6.     Any additional supportive documentation.

                                                                                            00800016
                                                                                         Lewis v. Pugh
     Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 52 of 208
                                  APPLICABILITY
 STATE OF WASHINGTON              EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
 DEPARTMENT OF CORRECTIONS
 Washington Corrections              REVISION DATE        PAGE NUMBER              NUMBER
 Center                                   6/24/16          17 of 18            WCC 410.200
 RESTRICTED                       TITLE
                                                       USE OF FORCE
 EMERGENCY MANAGEMENT SYSTEM
 OPERATIONAL
 MEMORANDUM

E.       After receiving and reviewing all use of force documentation, the Shift
         Commander/Unit Supervisor will:

         2.    Initiate a report in IMRS per DOC 400.100 Incident and Significant Event
               Reporting.

         3.    Review and sign all DOC 21-424 Use of Force Reports.

         4.    Complete DOC 21-425 Shift Commander/Unit Supervisor Use of Force
               Report.

         5.    Generate a use of force packet and forward to the Superintendent through
               the chain of command, which will include at a minimum:

               b.     DOC 21-424 Use of Force Reports,
               c.     Medical Reports,
               d.     Infraction Reports,
               e.     Videos and Photographs, and
               f.     DOC 21-425 Shift Commander/Unit Supervisor Use of Force
                      Report.

F.       The Superintendent/designee will review all use of force incidents, considering
         the totality of the circumstances surrounding the use of force and conformance to
         Department policies. [4-4405] S/he will document the review by completing and
         signing DOC 21-426 Superintendent Use of Force Assessment.

G.       The Superintendent may identify possible further actions, including
         recommending:

         2.    Internal Fact Finding or Critical Incident Review per DOC 400.110
               Reporting and Reviewing Critical Incidents,
         3.    Headquarters Review,
         4.    Employee personnel actions (e.g., further investigation, corrective action,
               recognition),
         5.    Policy/procedural changes,
         6.    Modifications to the physical plant, and/or
         7.    Training needs.

H.       All incident related reports and videos/photographs will be retained per the
         Records Retention Schedule.

I.       The Emergency Operations Unit will randomly select a number of use of force
         incidents per month to review.
                                                                                      00800017
                                                                                   Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 53 of 208




                                     APPLICABILITY
       STATE OF WASHINGTON           EMPLOYEES/CONTRACT STAFF/VOLUNTEERS
       DEPARTMENT OF CORRECTIONS
       Washington Corrections           REVISION DATE      PAGE NUMBER           NUMBER
       Center                                6/24/16         18 of 18        WCC 410.200
       RESTRICTED                    TITLE
                                                        USE OF FORCE
       EMERGENCY MANAGEMENT SYSTEM
       OPERATIONAL
       MEMORANDUM

            2.     The Emergency Operations Unit will notify the Superintendent which use
                   of force incident was selected, and request a copy of the use of force
                   packet be sent for review.

            3.     After completing the use of force review, the Emergency Operations Unit
                   will provide a written assessment to the Superintendent.

DEFINITIONS:

Words/terms appearing in this operational memorandum may be defined in the glossary
section of the Emergency Management System Policy Manual.

ATTACHMENTS:

Authorized Equipment and Munitions (Attachment 1)
Force Option Guidelines (Attachment 2)
Use of Force Checklist (Attachment 3)
Use of Force Options (Attachment 4)

FORMS:

DOC 21-424 Use of Force Report
DOC 21-425 Shift Commander/Unit Supervisor Use of Force Report
DOC 21-426 Superintendent Use of Force Assessment




                                                                                    00800018
                                                                                 Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 54 of 208

RESTRICTED
                  AUTHORIZED EQUIPMENT AND MUNITIONS




Rev. (6/16)                             1 of 2                WCC 410.200 Attachment 1
                                                                              00800019
                                                                           Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 55 of 208

RESTRICTED
                  AUTHORIZED EQUIPMENT AND MUNITIONS




Rev. (6/16)                             2 of 2                WCC 410.200 Attachment 1
                                                                              00800020
                                                                           Lewis v. Pugh
                RESTRICTED
                                                                 FORCE OPTION GUIDELINES
                These are guidelines and each situation should be individually assessed for the appropriate intervention strategy.

                              BEHAVIOR             THREAT ASSESSMENT                        METHOD                              REASON
                                                                                                                                                           Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 56 of 208




                Rev. (6/16)                                                      1 of 2                                         WCC 410.200 Attachment 2




Lewis v. Pugh
   00800021
                RESTRICTED
                                                                 FORCE OPTION GUIDELINES
                These are guidelines and each situation should be individually assessed for the appropriate intervention strategy.

                              BEHAVIOR             THREAT ASSESSMENT                        METHOD                              REASON
                                                                                                                                                           Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 57 of 208




                Rev. (6/16)                                                      2 of 2                                         WCC 410.200 Attachment 2




Lewis v. Pugh
   00800022
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 58 of 208

CONFIDENTIAL
                                    USE OF FORCE
                                       CHECKLIST

 Location:                                                      Date:

 Incident Commander:                                            Time:


                                     Required Actions:
                                                             Time       Time
 4. Resolve                                                 Started   Completed Initial   N/A
    a. Verify information if unclear:
        Assess threat potential
        Review offender profile
        Consult with mental health provider if Seriously
          Mentally Ill Offender (SMIO) is involved
        Situation factors
        Reason/need for extraction
        Exhaust verbal options
    b. Develop an initial plan:
        Identify resolution method and obtain approval
        Assemble qualified employees, Quick
          Response Strike Team (QRST)/Emergency
          Response Team (ERT), Health Services
        Ensure medical file review consistent with force
          option
        Designate a team leader
        Assemble equipment
    c.




Rev. (6/16)                                1 of 4                     WCC 410.200 Attachment 3
                                                                                       00800023
                                                                                    Lewis v. Pugh
          Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 59 of 208

CONFIDENTIAL
                                   USE OF FORCE
                                      CHECKLIST

     d.




     e.




     f. Video documentation (begin at the staging area
        away from the incident site) – Team Leader
         Introduction (e.g., name(s) and DOC number(s)
           of offenders involved, date and time, video
           operator’s name)
         Reason(s) why force is necessary
         A description of the events leading up to the
           use of force and alternative actions already
           taken
         Name(s) of participating employee(s) and
           specific role of each


Rev. (6/16)                               2 of 4                WCC 410.200 Attachment 3
                                                                                00800024
                                                                             Lewis v. Pugh
         Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 60 of 208

CONFIDENTIAL
                                       USE OF FORCE
                                          CHECKLIST

           Name of person authorizing the use of force
           Statement from health care practitioner
            concerning the use of OC        or EID and any
            health risks noted
         If SMIO is involved, statement from mental
            health provider (or name and summary of
            his/her recommendation)
     g. Specialty orders or instructions specific to the
        incident
         Post-incident video documentation
         Time, date, and location
         Offender(s) involved
         Employee(s) involved
         Description of the use of force
         Injuries noted
         Where the offender is located
         Current actions of the offender
         Statement to conclude videotaping
     h. Specialty considerations for OC/       use
         Approval for non-emergent cases
         Health services employee review offender
            health record
         Ensure employees have no medical
            contraindications that prohibit their involvement
         Ensure the disseminator is trained
         Prepare decontamination area
         Assess the need for evacuation of the area
            directly involved and those directly involved
         Shut down ventilation systems
         Provide supervisor with voice amplifier with
            respirator
                                                                 Time       Time
              Transfer of Command (Optional)                    Started   Completed
                                                                                    Initial   N/A
     a. Receive complete on-site briefing from Incident
        Commander
     b. Observe off-going Incident Commander during a
        period of overlap
     c. Announce time, date, and identity of new Incident
        Commander




Rev. (6/16)                                    3 of 4                     WCC 410.200 Attachment 3
                                                                                           00800025
                                                                                        Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 61 of 208

CONFIDENTIAL
                                 USE OF FORCE
                                    CHECKLIST

                                       Notes:




Rev. (6/16)                             4 of 4                WCC 410.200 Attachment 3
                                                                              00800026
                                                                           Lewis v. Pugh
                                                       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 62 of 208




                                                                                                                                   Attachment 4
             USE OF FORCE OPTIONS
                                    PRISONS DIVISION
RESTRICTED




                                                                                                                                   Rev. (6/16)




                                                                                                                             00800027
                                                                                                                          Lewis v. Pugh
             Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 63 of 208

                                                 Department of Corrections
                                               Defensive Tactics Manual
                                                               v1.6 2016



    Title: Defensive Tactics Training Manual
        Target Audience:
          Department of Corrections employees requiring use of force training
          Number of participants: 2 Minimum 24 Maximum
        Required Instructor ratio:
          2 instructors for 2 to 12 students.
          3 Instructors for 13 to 18 students.
          4 Instructors for 18 to 24 students.

COURSE PERSPECTIVE/PURPOSE:

       Use of Force and Use of Restraints Policy review
       Risk assessments
       Application of Restraints
       Team Tactics
       Proficiency assessment
       Written Test
       Defensive Tactics:
         Control Tactics
         Impedance Tactics
         Officer Survival –
         Equipment Retention –

PERFORMANCE OBJECTIVE(S):
During individual and group exercises performed in a classroom setting and/or on padded floor mats,
participants will be able to:
 Pass a written test that reflects knowledge of DOC policy, and principles of force application.
 Demonstrate proficiency and pass practical assessments on Control Tactics.
   Prisons Only for the above to
 Demonstrate application of wrist, waist, and ankle restraints.
 Participate in the physical control and restraint of compliant and non-complaint offender.
 Demonstrate Impedance Tactics that include
 Demonstrate                    defensive tactics
 Demonstrate                     tactics
 Demonstrate Equipment Retentions skills and tactics.
 Demonstrate ability to activate                 feature
 Demonstrate                            defense
             Emergency Operations Unit                            1
             Washington State Department of Corrections 2015
             Prisons Division Defensive Tactics Manual v1.6


                                                                                           01400012
                                                                                        Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 64 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

EVALUATION PROCEDURES:

     Use of Force written test. 70% to pass.
     Instructor observation of classroom and participation in physical activities
     In accordance with DOC standards, Instructors will assess for:
       Proficiency – performance of technique to the standard.
       Fluency – performing technique without unnecessary pause or hesitations flowing
        from beginning to ending.
     Objective rating criteria is pre-identified for primary techniques selected for training.

EQUIPMENT AND SUPPLIES NEEDED:

      [X]    Flipchart stands and pads
      [X]    Computer or Laptop with Power point
      [X]    Overhead projector and screen
      [X]    Video player and monitor
      [X]    First Aid Kit
      [X]    Disinfectant, Towels, mops, and fans
      [X]    Blood and Body Spill Clean Up Kit

INSTRUCTOR MATERIALS:

      Class roster
      Department of Corrections Defensive Tactics Manual
      Instructor Guides
      Use of Force Policy
      Practical Evaluation sheets
      Written Test
      Written Test Key
      Injury Reports – DOC 03-133
      Duty Belt for students that do not bring one
      Handcuffs, Handcuff case, and Key




STUDENT MATERIALS:
      Duty Belt


      Emergency Operations Unit                            2
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                       01400013
                                                                                    Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 65 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

REFERENCES:

      CJTC/DOC Defensive Tactics Instructor Manuals
      CJTC/DOC Ground Survival Defensive Tactics Instructor Manuals
      CJTC/DOC Firearms Retention Defensive Tactics Instructor Manuals
      National Law Enforcement Training Center                         Restraint
      Instructor Manual (for                          defense only)
      Physical Conflict Resolution Manual – Balance Control
      Tactical Verbal Skills Instructor Manual
      DOC Use of Restraints policy, Use of Force policy, and Use of Deadly Force Policy

INSTRUCTOR SAFETY INFORMATION:

      1. Instructor diligence in controlling the speed, intensity, and activity of the class
         is of utmost importance. All techniques will be practiced and demonstrated for
         proficiency rating at no more than Half Speed and LESS.
      2. Balancing employee safety with the need to practice force application requires
         annually certified instructors.
      3. Warm up sessions will be used to allow participants to physically warm up and
         instructors to observe for appropriate range of motion abilities by participants.
      4. Provide First Aid and report Injuries to the Facility Performance Coordinator
         and or Regional Training Manager.
      5. Complete all required documentation:
              Rosters - Rating Sheet – Accident/Injury and Incident Reports
      6. Instructor should not have techniques performed on them by students.
      7. Instructor will demonstrate technique at the safe speed and intensity, not to
         exceed half-speed. Drills will be performed at SLOW motions speeds.
      8. No sparring or fight for life revolutions are allowed.

CLASS ROOM/ KNOWLEDGE SEGMENT:

       Use of Force policy review
            Interactive use of force power point/policy review
       Risk Assessment
            Considerations for engagement
            Safety
       Mental/emotional preparation
            Prior to situation
            Condition mind for response
       Written Test

      Emergency Operations Unit                            3
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                        01400014
                                                                                     Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 66 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

INDIVIDUAL TECHNIQUE DEVELOPMENT:

      Physical Warm-ups and stretching
       Instructor assessment of student Range of motion
       Preparation for physical activity
       Teaching staff how to fall properly forward and backwards during
        warm up
         SLOW with Low repetitions – Breath control
         5 minutes of continuous movement

      Core Movement Principles – Practice in all Defensive Tactics training
       Breathing
       Relaxation
       Structure
       Mobility (constant movement)

      Core Mindset Principles -
       Goals
       Imagery
       Self-Talk
       Emotional Control

      Relative positioning principles – Individual and Team Tactics

         Distance/response time relationship
         Action/ Reaction relationship
         Reactionary Gap
         Ranges
         Balance Disruption/5 Story building concept –                 concept
               o Use of                             movement
               o Unlocking rigid resistance
      Entry to Proper Escort Position
      
      
      
       Drill on movement concepts – Move with movement and or redirect
        movement


      Emergency Operations Unit                            4
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                     01400015
                                                                                  Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 67 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                               v1.6 2016
INDIVIDUAL TECHNIQUE DEVELOPMENT:



                      Walk around - Step over
       Move what you can –

      Application of Restraints
         Wrist
         Waist with transition to and from wrist
         Ankle
         Flex restraints
         Ripp restraints (if applicable)
         WRAP Restraint
         Removal of each listed above

      Control Tactics
                                     Takedown (required and rated)
          
                                                       shown (not rated)
         Figure 4 and or Over The Shoulder Take down (required and rated)
                    Failure
                         lock (time permitting – not rated)
                                  required and rated)
          
          
                                Lock (required and rated)
           Application to cuffing
                      take down (not rated)
                                        (not rated)
      Impedance Tactics (not rated)
          
          
          
          
          




      Emergency Operations Unit                           5
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                01400016
                                                                             Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 68 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

INDIVIDUAL TECHNIQUE DEVELOPMENT:


      Officer Survival –                                              defense (not
      rated)
         
         

      Equipment Retention
        
        
        
        
      Emergent and non-emergent use of force – Officer Judgment
         Self Defense
         Targeting
         Force Options


TEAM TACTICS:

      Team Concepts in force application emphasize staff safety:
         Use of Force principles from a team perspective – Control to cuffing
         Relative positioning (demonstration and practice)
         SLOW – drills and practice
           Entry to Control or Takedown to cuffing (non-compliant)
            . From standing – take offender down to
            . Restraint Application
            . Searching
            . Assist restrained offender to feet from cuffed prone position
         Escorting offender – Single and multiple officers – Balance Control
           Restrained offender takedown to knees with                 application to apply
            Ankle restraints and or spit shield.




      Emergency Operations Unit                            6
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                        01400017
                                                                                     Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 69 of 208

                                            Department of Corrections
                                          Defensive Tactics Manual
                                                          v1.6 2016

STANDARDS, RULES AND EXPECTATIONS:
        Students will:

           Remain professional at all times.
           Participating fully is defined as:
             Following the instructions of the Defensive Tactics Instructor (DTI)
             Performing (on other class participants) repetitions of all the techniques
             Have techniques performed on (by other class participants)
             Demonstrate techniques while a DTI evaluates your performance
             Receive feedback from DTI regarding proficiency performing drills and
              techniques

           Dress appropriately for Defensive Tactics training. Long sleeves and sweat
            pants recommended.
           Perform or practice only techniques and principles trained by DTI.
           Report injuries to DTI immediately.
           Contact the FPC or RTM prior to day of training requesting to be excused
            from DT training and or to be rescheduled if unable to participate fully.
           Not allowed to observe only for attendance and passing credit.


KEY POINTS:

     Force may be necessary to gain control of resistive/non-compliant offender(s).
     The use of force requires staff to exercise discipline, caution, restraint and good
      judgment.
     Reasonable steps shall be taken to reduce and prevent any incident or necessity for the
      use of force.
     All staff are authorized to apply reasonable force when there are no reasonable
      alternatives in an emergent situation.
     Control tactics may be necessary to physically control an offender through
                 and                   To restraint non-compliant offender(s).
     Impedance Tactics are designed to stop or impede an offender,

                           skills provide officers with the ability
                                         aggressive/assaultive offender.
                           defensive skills provide officers the ability to

     Equipment Retention skills are required for an officer to retain their
                                           equipment.
    
     Request assistance or                     when you can.
        Emergency Operations Unit                            7
        Washington State Department of Corrections 2015
        Prisons Division Defensive Tactics Manual v1.6


                                                                                          01400018
                                                                                       Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 70 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

USE OF FORCE:
       In the performance of your duties it will become necessary to use force to gain
       compliance and or control of an offender or protect yourself or others from injury or
       death. Predicting when, where, and how force will be used is not possible. Preparing
       yourself for that encounter or situation is possible. To become proficient at these skills, it
       will take your full participation in class and your personal preparation for that encounter.
  Purpose:
       The techniques trained in class are legally defensible and they lend themselves to
       variations based on the situation and the physical ability of staff. Provides a foundation
       of Defensive Tactics skills that will allow staff to control and restrain offenders and defend
       against assaultive/aggressive attacks. All techniques are designed with tactical, medical,
       legal, and instructional considerations.
  Performance Objective:

       1. Pass a written test that reflects knowledge of DOC policy, and principles of force
          application.
       2. Pass Practical test on select CT techniques.

   Facts and Standards:
       1. All techniques are legally, medically, and tactically sound. They are teachable with
          Standards established by the Criminal Justice Training Commission, Law Enforcement
          and the Department of Corrections.
       2. Control Tactics, Impedance Tactics, Officer Survival, and Equipment Retention are all
          considered Defensive Tactics.
       3. Skill application will be controlled and evaluated for:
                Proficient demonstration of individual techniques.
                Team member roles in the approach, control, restraint, and escort of offenders.

  Use of Force Policy Review

       The resistant/aggression of an offender determines the force options applied and or the
       officer’s response to the resistance or non-compliance. Staff need to recognize when to
       employ higher force options as well as when to deescalate to lower force options based on
       the actions and or resistance of the offender.

       Self-defense involves any and all means of self-protection or of another.                   is
       critical during self-defense.                                                      The well
       being of the attacker is considered, but will not deter the necessary actions to sustain life
       by any and all means. This may cause death or serious injury should a life be in jeopardy.


       Emergency Operations Unit                            8
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                                  01400019
                                                                                               Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 71 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

       Control/Impedance Tactics (CIT) have been developed to maximize staff control while
       minimizing injury to both staff and offender. Additionally, these techniques and principles
       place responsibility on the professional to protect others as well as defend themselves.
       Staff should use only that force which is necessary and reasonable to gain compliance and
       or control of the offender.

       Control Tactics techniques are designed to maximize control and minimizing injuries to
       both staff and offenders.

       Impedance Tactics techniques are designed to impede an attack or aggressive act.
       Ultimately allowing for application of Control Tactics or disengagement.

       Officer Survival/Self Defense techniques are designed to allow the officer to survive
       attacks

       Equipment Retention is the use of                      designed for an officer to
       retain their                     equipment when an aggressor is attempting to take
       it away without consent.

USE OF FORCE:

       Staff make decisions based on the totality of circumstances, whether it is emergent or
       non-emergent. Non-emergent situations allow for time to notify (Prisons) the Shift
       Supervisor/requesting assistance. Emergent situations require immediate actions to avert
       physical harm, death, escape, and or commission of a felony. Staff are authorized to use
       force without prior approval when there is no time and the threat is imminent during:
        Self Defense
        Defense of another
        Maintenance of Security (e.g.,
        Prevention of a crime that constitutes a felony and
        Prevention of suicide or self-mutilation

  Use of Force Options

          Visual Aid of levels of resistance and force options (policy).
          Staff should focus on using reasonable necessary force based on the actions and
           circumstances present.
 Passive Resistance: Offender will not move or “come along”.
          Response
           

           
           
           

       Emergency Operations Unit                            9
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                              01400020
                                                                                           Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 72 of 208

                                            Department of Corrections
                                          Defensive Tactics Manual
                                                          v1.6 2016

USE OF FORCE:

 Active Resistance: Offender/aggressor who is trying to defeat your physical control or
                  assault you or others assisting in carrying out your duties.
           Static Resistance: Offender may be verbal or non-verbal
             Does not comply with verbal orders and directions of staff.
             The offender tenses up in an isometric muscular effort to resist staff.
             Making the application of restraints difficult.
           Egressive behavior:
             Pulls away from control and escort techniques.
             Physically attempts to escape control of staff.
           Aggressive/assaultive behavior:
             Postures with attack indicators, verbal threats and or resistance may be present.
             Moves towards staff in an aggressive manner.
             Grabs a hold of staff in attempt to defeat control and restraint techniques.
             Attacks indicators verbally stating intent to resist or harm.
             Attacks resulting in assault
             Strikes with or without weapons

            Deadly Threat
              Actions/intent of the aggressor creates the risk of serious bodily injury and or
               death.
              Can be with or without a weapon.

 Force Options:
           Presence
              Attempt to reason with the offender or order the offender to comply with
                specific directions.

                Verbal Tactics
                Control Tactics
                Impedance Tactics

            


                Electronic Immobilization Devices




        Emergency Operations Unit                            10
        Washington State Department of Corrections 2015
        Prisons Division Defensive Tactics Manual v1.6


                                                                                                01400021
                                                                                             Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 73 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

USE OF FORCE:

               Intermediate Force




               Deadly Force


        The use of force as punishment, personal abuse, harassment, or coercion is not
                              authorized and will not be tolerated.

 DOC Definition of Use of Force:

 Physical use of any weapon, implement, or body movement to cause an offender to respond to
 employee orders.

 Reporting

          All staff directly involved in a use of force incident will complete a report of the
           incident, as soon as possible, before being relieved from duty.
          IMRS and 21-425 will be completed by the Shift Commander.
          DOC 21-424 Use of Force Report will be completed everyone using force.
          All employees involved will state facts of the entire incident in an Incident Report.
          State specific details of technique and or tactic you used in Use of Force report.




       Emergency Operations Unit                            11
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                                     01400022
                                                                                                  Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 74 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

RISK ASSESSMENT/THREAT INDICATORS:

  Early observation of warning signs can prepare staff to respond quickly to a possible threats,
  and perhaps prevent an attack or assault. If the threat is imminent, good observation skills
  may provide staff the ability to recognize and respond.                        or requesting
  assistance.

   Early warning signs and indicators include but not limited to:




  Evaluate environmental and circumstantial factors:




       Emergency Operations Unit                            12
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                            01400023
                                                                                         Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 75 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

RISK ASSESSMENT/THREAT INDICATORS:
            Clear and remove uninvolved offenders if possible, or remove disruptive offender.

            Use reasonable force when sufficient staff is present.

            360 degree awareness – avoid tunnel vision and getting distracted from being
             aware of your surroundings at all times.
      Emergency Communications – Safety first – do not hesitate to request help




CONTROL TACTICS Concepts:

      Physical fitness and having an appropriate mindset will enhance your ability and safety as
      well as the safety of your team during the use of force.

      1. Distances appropriate for implements




      2. Balance Disruption –




      Emergency Operations Unit                            13
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                            01400024
                                                                                         Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 76 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

       3. Pain Compliance –




       4. Sensory Overloads/Distractions –




       5. Body Mechanics –



       6. Angles of attack –



       7. Position of advantage/Tactical mindset –




Control Tactics GROUND RULES:

       Instructors will determine if anyone in the class has any injuries, prior to beginning warm
       up session.

       Warm up exercises helps identify limitations and warms joints and muscles for exercise.

       Review class ground rules:

          Safety first
          No Horseplay
          All injuries are required to be reported to Captains Office and or FPC.
          No unnecessary conversations.
          No physical/practicing contact during breaks, except for instructor guided sessions.
          All students will participate in all activities, unless otherwise directed by instructor.
          Offenders are not the enemy and will not be referred to by any demeaning or
           derogatory names.
       Emergency Operations Unit                            14
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                                     01400025
                                                                                                  Lewis v. Pugh
          Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 77 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

SAFETY:

           Brief Emergency Plan – who is doing what if emergency occurs during training.
           Brief and demonstrate acceptable SPEED and INTENSITY for all practice and drills.
           Demonstrate learning speed and set standard for practice and testing.
           Instructors are responsible for controlling the speed and intensity that staff perform all
            techniques.
           Students will be rotated to practice with other students.
           All techniques will be performed and tested at Half Speed or LESS.
           Emphasize fluency and proficiency.
           Instructors will take necessary steps to ensure the safety of all staff during training.
           Instructors need to continuously observe for possible injuries. (i.e. limited range of
            motion, favoring of limb or back.) Instructors should assess students ability to
            participate during the warm ups and stretches.
           During the NEW 5 minute warm staff will practice falling to the ground and getting
            back up to the standing and sitting positions.
           Establish the                                                Ensure students know the
            importance of this




      Emergency Operations Unit                            15
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                                   01400026
                                                                                                Lewis v. Pugh
         Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 78 of 208

                                             Department of Corrections
                                           Defensive Tactics Manual
                                                           v1.6 2016

WARM UP EXERCISES:


      Type                                                 Examples                             Time
Cardio                Joint rotations                                                       10 minutes
                            o    Feet, ankles, knees, hips, shoulders/arms, and neck
and
                      Core Exercises: Slow-with low repetitions – continuous 5 minutes
Large Joints                o    Standing to Push-up roll over to back sit up stand
                            o    Leg raises
                            o    Squats
                   Student determines the intensity and the exercise to sustain continuous
                   movement for 5 minutes.


Peri-Spinal &         Neck Rotations and Stretch                                            10 minutes
Stretching
                      Shoulder Shrugs
                      Shoulder-arm Rotations
                      Shoulder Stretch
                            o    Single elbow across the chest
                            o    Single elbow behind the head
                            o    Double elbow behind the head
                      Wrist-Rotations & Wrist Stretch
                      Standing straight knee stretch
                      Reverse & forward crunches
                      Quad ground Stretch
                      Ground straight knee stretch
                      Ground splits stretch
                      Ground butterfly stretch



         Allow students to stretch on their own for 2 minutes. Some may have additional stretches
         they have been advised to perform prior to exercise.


         Emergency Operations Unit                            16
         Washington State Department of Corrections 2015
         Prisons Division Defensive Tactics Manual v1.6


                                                                                                01400027
                                                                                             Lewis v. Pugh
     Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 79 of 208

                                         Department of Corrections
                                       Defensive Tactics Manual
                                                       v1.6 2016

RANGES
     Always remaining in a position of advantage can be tasking depending on the post
     assigned. If you are not in a position of advantage you can be seriously injured. Long,
     Medium, and Short ranges. Do not confuse ranges with reactionary gap.




     Emergency Operations Unit                            17
     Washington State Department of Corrections 2015
     Prisons Division Defensive Tactics Manual v1.6


                                                                                        01400028
                                                                                     Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 80 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

ENTRY TO ESCORT POSITION




      The offender was directed to turn around and to stand for search and he or she did not
      comply or the decision has been made for the officer to safely obtain the Escort Position in
      order to establish a position of control to initiate a variety of control, restraint, and
      impedance tactics.




      Emergency Operations Unit                            18
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                              01400029
                                                                                           Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 81 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

ENTRY TO ESCORT POSITION




      Emergency Operations Unit                            19
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                            01400030
                                                                         Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 82 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

ENTRY TO ESCORT POSITION:                                  drill




      Emergency Operations Unit                            20
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                              01400031
                                                                           Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 83 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

ENTRY TO ESCORT POSITION :                                 drill




      Emergency Operations Unit                            21
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                             01400032
                                                                          Lewis v. Pugh
   Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 84 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

       :




Emergency Operations Unit                            22
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                         01400033
                                                                      Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 85 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            23
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400034
                                                                    Lewis v. Pugh
  Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 86 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

       :




Emergency Operations Unit                            24
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                        01400035
                                                                     Lewis v. Pugh
          Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 87 of 208

                                              Department of Corrections
                                            Defensive Tactics Manual
                                                            v1.6 2016

Concepts and Principles of TAKE DOWNS:

          You may find it necessary to take and offender to the ground to control and restrain.
          Ultimately utilizing


          All takedown techniques should lead to the offender lying on their belly
                                during the application of restraints for the safety of staff involved.

          There are three simple principles or rules to observe when performing takedown
          techniques.
              
              
              

     1.




     2.




     3.




          Emergency Operations Unit                            25
          Washington State Department of Corrections 2015
          Prisons Division Defensive Tactics Manual v1.6


                                                                                                   01400036
                                                                                                Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 88 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                    TAKE DOWN: TESTED




Emergency Operations Unit                            26
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                      01400037
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 89 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                     TAKE DOWN: continued




Emergency Operations Unit                            27
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                      01400038
                                                                   Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 90 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                     TAKE DOWN: continued




Emergency Operations Unit                            28
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400039
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 91 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

          TAKEDOWN:                                           continued TESTED




Emergency Operations Unit                            29
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                    01400040
                                                                                 Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 92 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

          TAKEDOWN:                                           continued TESTED




Emergency Operations Unit                            30
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                    01400041
                                                                                 Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 93 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                       TAKEDOWN:                                continued TESTED




Emergency Operations Unit                            31
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                01400042
                                                                             Lewis v. Pugh
  Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 94 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                       TAKEDOWN:                                continued




Emergency Operations Unit                            32
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                               01400043
                                                                            Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 95 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

             : TIME PERMITTING – NOT TESTED




Emergency Operations Unit                            33
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                      01400044
                                                                   Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 96 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                             TESTED:            take down NOT TESTED




Emergency Operations Unit                            34
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                             01400045
                                                                          Lewis v. Pugh
    Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 97 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                    : to              take down   NOT TESTED




Emergency Operations Unit                            35
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                             01400046
                                                                          Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 98 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

            TACTICS:




It is important to couple the techniques with verbal commands. Give clear verbal
commands. Give the offender something to think about/process as the technique is
applied. Commands may be loud                                     Offender needs
to understand non-compliance will cause the application or continuance of
           techniques.

It is imperative that the officer know how, and when, to give the offender




       Series 3 steps:
Step process for                        are:
   
   
   




Emergency Operations Unit                            36
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                01400047
                                                                             Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 99 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

BASIC CONCEPTS:

      The              series are all positions from                  always
      consist of four principles.




               TESTED




      Verbalize, “Stop! Do not resist.”




      Emergency Operations Unit                            37
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                             01400048
                                                                          Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 100 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            38
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400049
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 101 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

: TESTED




Emergency Operations Unit                            39
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400050
                                                                    Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 102 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

PRINCIPLES OF HANDCUFFING: Refer to TASK MAP on application of all restraints
WRIST RESTRAINTS:




APPLICATION OF RESTRAINTS:

       When it is time to handcuff, the primary principle of handcuffing is to control
       first, then handcuff.
       The primary principle is to handcuff first and search later.




      in the applications of :




       Emergency Operations Unit                            40
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                            01400051
                                                                                         Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 103 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

PURPOSE OF HANDCUFFING:

      Handcuffs serve as a temporary restraint.
      They are used to:
         1. Prevent individual from harming self or other.
         2. Prevent Escape.
         3. Prevent the destruction / concealment of evidence or contraband.

      Keep in mind that a resistive offender can still use their feet and body should they choose
      to do so.

      Refer to Use of Restraints Policy 420.250 and RCW 72.09.015 for use on pregnant offender

      Cautions to consider when using handcuffs:
         1. An offender in custody is always that officer’s responsibility.
         2. Handcuffs are a temporary restraint.
         3. Handcuffs do not immobilize offenders.
         4. Do not handcuff persons to stationary objects.
         5. Always handcuff behind the back unless you are restraining a pregnant female.
         6. Avoid handcuffing over clothing.
         7.

          8.
          9.

TACTICAL CONSIDERATIONS:




      Emergency Operations Unit                            41
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                                    01400052
                                                                                                 Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 104 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016



LEVELS OF HANDCUFFING:

       Compliant                   Offender complies with verbal directions of Officer
       Combative                   Offender is placed in restraints through use of force
       Coercive                    Offender is persuaded to comply with use of

APPLYING HANDCUFFS: Team Tactics Standing

       The majority of use of force situations may involve multiple staff. Involved staff will
       generally be participating in one of the three activities:

          Takedown of offender
          Control and Restrain
          Search and Escort

       Positions and Tactics should be preplanned when possible




       Emergency Operations Unit                            42
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                              01400053
                                                                                           Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 105 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS: Team Tactics Standing

      1. Give clear instructions to the offender. Verbal directions will allow you to
         determine compliance or non-compliance.




              “Stand for search”.
              “Place your hand behind your back”.
          

          




      Emergency Operations Unit                            43
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                           01400054
                                                                                        Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 106 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS: Team Tactics Standing




      3.




      Emergency Operations Unit                            44
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                             01400055
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 107 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS continued:




      4.




      5.


      6. Clearance between the hand and cuffs is checked.


      Emergency Operations Unit                            45
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                             01400056
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 108 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS continued:




      
           You are responsible for the wellbeing of the offender. Maintain physical control


APPLYING HANDCUFFS Escorting non-compliant offender :




      Emergency Operations Unit                            46
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                                                  01400057
                                                                                               Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 109 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS Escorting non-compliant offender :




APPLYING HANDCUFFS compliant, becomes non-compliant offender :




      Emergency Operations Unit                            47
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                             01400058
                                                                          Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 110 of 208

                                          Department of Corrections
                                        Defensive Tactics Manual
                                                        v1.6 2016

APPLYING HANDCUFFS compliant, becomes non-compliant offender :




      Emergency Operations Unit                            48
      Washington State Department of Corrections 2015
      Prisons Division Defensive Tactics Manual v1.6


                                                                              01400059
                                                                           Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 111 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                  POSITIONS:




Emergency Operations Unit                            49
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400060
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 112 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                   POSITIONS:




Control Position Exercises
Have a student serve as the offender.
Have the students divide up into three person groups.
One person will serve as the subject (face down, prone, no resistance).
Have one or two officers respond and take positions to control the offender, based on the
position of the key officer (first responder).
Rotate the members through the role of down offender so that all receive practice.
As the officers become familiar with relative positioning, they should coordinate the
application of restraints.

Emergency Operations Unit                            50
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                      01400061
                                                                                   Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 113 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

Use of Waist and Ankle Restraints:

       The application of waist restraints allows for the safe and secure transport of an offender,
       enhancing the safety, security and reasonable comfort for offenders during lengthy
       transports.
       The following steps should be practiced at all times to ensure officer safety.

       Function Test Waist Restraints.
       1. Check the locking mechanism
       2. Check chain and links

       Position offender
       1. Advise offender of restraint application
       2. Give clear verbal directions




       Preparation and approach




       Emergency Operations Unit                            51
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                                                01400062
                                                                                             Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 114 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

Use of Waist and Ankle Restraints: continued




       For Compliant offender:




       For non-compliant offender:




       Emergency Operations Unit                            52
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                              01400063
                                                                           Lewis v. Pugh
        Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 115 of 208

                                            Department of Corrections
                                          Defensive Tactics Manual
                                                          v1.6 2016

Use of Waist and Ankle Restraints: continued

        Removal of Ankle Restraints




        Removal of waist restraints




        Second escort officer




        Removal of Wrist restraints




        Emergency Operations Unit                            53
        Washington State Department of Corrections 2015
        Prisons Division Defensive Tactics Manual v1.6


                                                                               01400064
                                                                            Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 116 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

Use of Flex Restraints:




       Emergency Operations Unit                            54
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                              01400065
                                                                           Lewis v. Pugh
       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 117 of 208

                                           Department of Corrections
                                         Defensive Tactics Manual
                                                         v1.6 2016

Use of Flex Restraints: Continued




       Emergency Operations Unit                            55
       Washington State Department of Corrections 2015
       Prisons Division Defensive Tactics Manual v1.6


                                                                              01400066
                                                                           Lewis v. Pugh
         Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 118 of 208

                                              Department of Corrections
                                            Defensive Tactics Manual
                                                            v1.6 2016

                          IMPEDANCE TACTICS / OFFICER SURVIVAL

Impedance tactics techniques are designed to impede an attack or aggressive act. Ultimately, allowing staff
to apply of Control Tactics or to disengage to

Once successful, the force employed should be de-escalated to what is reasonable and necessary.
Especially important with Impedance Tactics since the probability of injury is higher.

Staff should have a firm grasp of Control Tactics prior to this training to ensure that staff have the lower
force options to transition too.

Use these techniques sparingly. They involve the use of bodily impact weapons and therefore, increase the
risk of injury to staff as well as the offender. Be aware of your own abilities and limitations.

Impedance Tactics work in 4 ways.




          Emergency Operations Unit                            56
          Washington State Department of Corrections 2015
          Prisons Division Defensive Tactics Manual v1.6


                                                                                                    01400067
                                                                                                 Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 119 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            57
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400068
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 120 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            58
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400069
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 121 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            59
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400070
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 122 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            60
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400071
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 123 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            61
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400072
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 124 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            62
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400073
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 125 of 208

                                     Department of Corrections
                                   Defensive Tactics Manual
                                                   v1.6 2016




 Emergency Operations Unit                            63
 Washington State Department of Corrections 2015
 Prisons Division Defensive Tactics Manual v1.6


                                                                       01400074
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 126 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            64
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400075
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 127 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            65
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400076
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 128 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            66
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400077
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 129 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            67
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400078
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 130 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            68
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400079
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 131 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            69
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400080
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 132 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            70
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400081
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 133 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            71
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400082
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 134 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            72
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400083
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 135 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            73
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400084
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 136 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            74
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400085
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 137 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            75
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400086
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 138 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            76
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400087
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 139 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            77
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400088
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 140 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            78
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400089
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 141 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            79
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400090
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 142 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            80
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400091
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 143 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            81
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400092
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 144 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            82
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400093
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 145 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            83
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400094
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 146 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            84
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400095
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 147 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            85
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400096
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 148 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016




Emergency Operations Unit                            86
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400097
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 149 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                   FIREARMS RETENTION
An Armed Corrections Officer carries the responsibility of retaining the firearm at all times
in the performance of their official duties. Officer need to be aware of the possibility an
offender or an aggressor might try to gain control or possession of their firearm.

According to a study Department of Justice, of 536 Law Enforcement Officers were killed
between 2000 and 2009, 41 were killed with their own gun.

Statistics revealed that in 2009 48 Law Enforcement Officers were killed in the line of duty
and of that, 2 were killed with their own gun.

Every year since 2009 at least one officer was killed with their own gun. There was 11 in
the year 2003.

Your awareness is most important practice that can prevent an aggressor from obtaining a
position of advantage to grab your gun or assault you then take your gun.

Statistics indicate that 5 to 10% of gun takeaways occurred from the rear. Less then 5%
of attempted gun takeaways involved the gun in the officer’s hands.

From these statistics, greater emphasis should be placed on front retention drills.

RCW 9A. 76.023 Disarming a Law Enforcement or Corrections Officer.

    1. A person is guilty of disarming a law enforcement officer if with intent to interfere
       with the performance of the officer’s duties the person knowingly removes a
       firearm or weapon from the person of a law enforcement officer or corrections
       officer or deprives a law enforcement officer or corrections officer of the use of a
       firearm or weapon, when the officer is acting within the scope of the officer’s
       duties, does not consent to the removal, and the person has reasonable cause to
       know or knows that the individual is a law enforcement or corrections officer.

    2. Disarming a law enforcement or corrections officer is class C felony unless the
       firearm involved is discharged when the person removes the firearm, in which
       case the offense is a class B felony.


Equipment Retention is the use of Impedance Tactics, mobility, and techniques designed
for an officer to retain their                                         Deadly Force is
justified to retain your firearm and can be for depending on circumstances the officer
is faced with at the time.



Emergency Operations Unit                            87
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                         01400098
                                                                                      Lewis v. Pugh
  Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 150 of 208

                                      Department of Corrections
                                    Defensive Tactics Manual
                                                    v1.6 2016

EQUIPMENT RETENTION –
  Bas
  
  
  

                             striking techniques
  
  
  
  
  



  
                o
                o

                o




  
                o

                o




  
                o




  Emergency Operations Unit                            88
  Washington State Department of Corrections 2015
  Prisons Division Defensive Tactics Manual v1.6


                                                                         01400099
                                                                      Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 151 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                 EQUIPMENT RETENTION


              o



              o




              o


              o





              o
              o
              o

Primary Retention Techniques
















Emergency Operations Unit                            89
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400100
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 152 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                 EQUIPMENT RETENTION















Pictures may only depict firearms retention. In reality, there is no significant difference in
retaining any of the items on the duty belt; only what level of force is used to retain my
restraints vs. my firearm. Force options such as                    are priority and up to
and including deadly force can be used to retain them.

Request assistance –




Emergency Operations Unit                            90
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                           01400101
                                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 153 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                 EQUIPMENT RETENTION




Emergency Operations Unit                            91
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400102
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 154 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                      FIREARMS/EQUIPMENT RETENTION




Emergency Operations Unit                            92
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400103
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 155 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                       FIREARMS/EQUIPMENT RETENTION




Emergency Operations Unit                            93
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400104
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 156 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                      FIREARMS/EQUIPMENT RETENTION




Emergency Operations Unit                            94
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400105
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 157 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                  EQUIPMENT RETENTION




Emergency Operations Unit                            95
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400106
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 158 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                 EQUIPMENT RETENTION




Emergency Operations Unit                            96
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400107
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 159 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016


                                 EQUIPMENT RETENTION




Emergency Operations Unit                            97
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400108
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 160 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                  EQUIPMENT RETENTION




Emergency Operations Unit                            98
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400109
                                                                    Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 161 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                Ground FIREARMS/EQUIPMENT RETENTION




Emergency Operations Unit                            99
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                        01400110
                                                                     Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 162 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                  EQUIPMENT RETENTION




Emergency Operations Unit                            100
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400111
                                                                    Lewis v. Pugh
 Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 163 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                  EQUIPMENT RETENTION




Emergency Operations Unit                            101
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                        01400112
                                                                     Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 164 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                  EQUIPMENT RETENTION




Emergency Operations Unit                            102
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400113
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 165 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                        SELF DEFENSE




Emergency Operations Unit                            103
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400114
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 166 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                         SELF DEFENSE




Emergency Operations Unit                            104
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400115
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 167 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                         SELF DEFENSE




Emergency Operations Unit                            105
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                       01400116
                                                                    Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 168 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                           SELF DEFENSE                    - RETENTION




Emergency Operations Unit                            106
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                            01400117
                                                                         Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 169 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                            SELF DEFENSE                      RETENTION




Emergency Operations Unit                            107
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                             01400118
                                                                          Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 170 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                            SELF DEFENSE                   - RETENTION




Emergency Operations Unit                            108
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                            01400119
                                                                         Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 171 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                FIREARMS/                  RETENTION

Seven Step Survival Drill

    Attacker attempting to disarm officer at
    - Officer’s reactive reflex is critical to surviving attach and retaining gun.
    Step One
    -
    -

    -
    -
    -

    Step Two
    -
    -
    -
    -
    -


    Step Three
    -
    -

    Step Four
    -
    -

    -
    -

    Step Five
    -
    -

    Step Six
    -
    -
    -
Emergency Operations Unit                            109
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                                        01400120
                                                                                     Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 172 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                FIREARMS                   ETENTION

    Step Seven
    -
    -
    -
    -




Emergency Operations Unit                            110
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                         01400121
                                                                      Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 173 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            111
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400122
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 174 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            112
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400123
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 175 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            113
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400124
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 176 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            114
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400125
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 177 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            115
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400126
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 178 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            116
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400127
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 179 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            117
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400128
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 180 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            118
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400129
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 181 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            119
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400130
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 182 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            120
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400131
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 183 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            121
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400132
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 184 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            122
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400133
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 185 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            123
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400134
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 186 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            124
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400135
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 187 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            125
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400136
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 188 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            126
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400137
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 189 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            127
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400138
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 190 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            128
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400139
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 191 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                                                              DEFENSE




Emergency Operations Unit                            129
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                           01400140
                                                                        Lewis v. Pugh
Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 192 of 208

                                    Department of Corrections
                                  Defensive Tactics Manual
                                                  v1.6 2016

                             WA DOC MDTI Group 2011




   Providing critical knowledge and skills required of our staff in the use of
                            force and self-defense.
                       WA DOC DT Working Group 2015




Emergency Operations Unit                            130
Washington State Department of Corrections 2015
Prisons Division Defensive Tactics Manual v1.6


                                                                               01400141
                                                                            Lewis v. Pugh
                                       Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 193 of 208

           Prisons Division In-service Control Tactics/OC                                                                                                   8 hour – 2016
Performance Objectives:                                                                                        Performance Expectations:
                                                                                                                Participate in all Defensive Tactics training.
       Participate in Use of Force Policy and Case Law review
                                                                                                                  Adhere to all ground and safety rules identified by DTI
       Participate in      related training and tactics
                                                                                                                  Participate at speed directed to perform at
       Perform control tactics that require the application of balance disruption and pain
        compliance techniques.                                                                                    Participate in Drills at Slow discovery speeds

       Retain skills to control non-compliant offenders                                                          Perform appropriate techniques with

       Pass written test and practical closed skills test.                                                       Demonstrate quick securing of                   ther than back in pouch

       NEW Speed and intensity for drills – Warm up with falling and getting up routines                         Identify injuries to DTI immediately

    #                     Topic                                    Related Objectives                                   Strategy/Activity                        Materials              Time

                                                          Safety First                                        Full participation is required:                    Roster
    1             INTRODUCTIONS                           In-service vs. Initial training session              Perform techniques                              DT Manual
                                                          Skill retention – proficiency and fluency            Have techniques performed on them.

                                                          Participate in Use of Force Policy review
                                                                                                                  Set expectations
                                                          Perform and have Control Tactics performed
                                                                                                                  Establish ground rules
                                                           on you to include restraints and team tactics                                                                                1.5 hour
    2                    Objectives                                                                               Everything on the written test will be        DT Manual
                                                          Apply wrist, waist, and ankle restraints.
                                                                                                                   covered in this training session.
                                                          Participate in Team Tactics
                                                                                                                  Practical testing will not be timed.                                      1.5
                                                          Pass written and practical testing

                                                          Identify levels of resistance.                         Offender actions
                                                                                                                                                                Use of Force
                   POLICY REVIEW                                                                                  Risk assessment
    3                                                     Explain reasonable and necessary force                                                                Policy
                    USE OF FORCE                                                                                  Officers Response
                                                                                                                                                                Power Point
                                                          Review 4th and 8th Amendment case law                  Transition to Control Tactics


                                                                                                                  Use of Force review use in self-             DT Manual
                                                                                                                                                                                       30 min
    4                                                                                                              defense and defense of another               Power Point
                                                                                                               
                                                                                                                                                                                           2
                                                                                                                                                                   videos

                                                                                                               
                                                          Restate ground rules and safety measures.                                                                                  15 minutes
                                                                                                                   when experiencing too much pain or
    5     Safety briefing and Warm-up                     Establish emergency plan.
                                                                                                                   pressure.
                                                                                                                                                                DT Manual
                                                          NEW Warm up and Breath work                                                                                                   2.25
                                                                                                                  Falling and getting up exercises


           Emergency Operations Unit                                                                       1
           Washington State Department of Corrections 2016
           Control Tactics – Restraints – Team Tactics v 1.5
                                                                                                                                                                                     01400142
                                                                                                                                                                                  Lewis v. Pugh
                               Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 194 of 208

    Prisons Division In-service Control Tactics/OC                                                                                               8 hour – 2016
#                Topic                              Related Objectives                                        Strategy/Activity                        Materials         Time
    CONTROL TACTICS
                                            Emphasize Retention of Skills with the                  Learning speed/half speed demonstrated.
    
                                            minimal time allowed for practicing and                 Lecture, tell, show, do, feedback             DT Manual
                                            training these skills.                                                                                 Test forms
                                                                                                    Observe and provide feedback to group.        Duty Belts         3.5 hours
                                            Fluent and proficient performance of
6   
                                             technique will aid staff in controlling offender        Feedback should not be given during          
                                                                                                     testing.                                                           5.75
                                             with little or no injury to staff and offender.
                                                                                                                                                   Restraints
                                                                                                    Student pass when they perform
                                            Introduce performing techniques with                     technique 3 consecutive times and at least    Keys
                                                     n hand where appropriate.                       once and all primaries are observed.
    
                                                                                                        5 Story building structural points
                                            Self-discovery
                                            Role player triggers movement                              o
                                            Single and multiple officer drills                         o
                                                                                                        o
                                            Core Movement Principles
                                                                                                        o
                                                       o Breath control                                 o
                                                        o   Relaxation                                  SLOW Movement
                                                        o   Structure                                   Resistance – light to moderate
              Balance Control                           o   Mobility                                    o     Single and multiple officer              DT Manual
7                                                                                                       o     Both on offender
                                                                                                                                                                         1 hour
        This is Mandatory for 2016                                                                                                                     PCR Manual
                                                                                                        o     One on offender second joins
                                            Core Mindset Principles

                                                        o   Goals                                       Ground Drills
                                                                                                        Standing Drills
                                                        o   Imagery
                                                                                                        Role player triggers use of force by:
                                                        o   Self – Talk
                                                                                                        o
                                                                                                        o
                                                        o   Emotion Control
                                                                                                        o
                                                                                                        o
                                                                                                    
                                        
                                                                                                    
                                                                                                                                                                      10 minutes
8            Entry to Escort                                                                                                                           DT Manual
                                                                                                                                                                        Max
                                        
                                                                                                    


    Emergency Operations Unit                                                                   2
    Washington State Department of Corrections 2016
    Control Tactics – Restraints – Team Tactics v 1.5
                                                                                                                                                                       01400143
                                                                                                                                                                    Lewis v. Pugh
                              Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 195 of 208

     Prisons Division In-service Control Tactics/OC                                                   8 hour – 2016
#                 Topic                              Related Objectives           Strategy/Activity        Materials               Time


                                                                             

                                                                                                      DT Manual
                                                                                                      Handcuffs and keys
                                                                                                        Duty belt or
                                                                                                                                10 minutes
9                       Take down                                                                        handcuff pouch and
                                                                                                                                    Max
                                                                                                        belt.
                                                                                                       
                                          
                                          




                                                                              
                                          
                                          
                                                                                                                                 10 minutes
10                                                                                                         DT Manual
                                                                                                                                   Max
                                          




                                                                              

                                                                              


                                          

                                   take                                                                                         10 minutes
11                                                                                                         DT Manual
     down                                                                                                                           Max
                                          




     Emergency Operations Unit                                            3
     Washington State Department of Corrections 2016
     Control Tactics – Restraints – Team Tactics v 1.5
                                                                                                                                 01400144
                                                                                                                              Lewis v. Pugh
                              Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 196 of 208

     Prisons Division In-service Control Tactics/OC                                                                                       8 hour – 2016
#                 Topic                              Related Objectives                                  Strategy/Activity                        Materials              Time



                                             Warm up                                               Review all take downs trained
                                                                                                    Warm up session
12   Take Down Review                        Injury assessment                                                                                   DT Manual            10 minutes
                                                                                                    Injury assessment
                                             Skill assessment
                                                                                                    Speed and intensity reminder



                                                                                                                                                                       10 minutes
13
                                                                                                    Introduce technique from the           DT Manual                    Max
                                                                                                     escort position.                                                  30 minutes
14                                                                                                                                          Handcuffs and keys
                                                                                                                                                                          Max
                                                                                                    Once the skill is obtained have        Duty belt or              10 minutes
15                                                                                                   students apply technique from the                                    Max
                                                                                                     side, front, and rear.                    handcuff pouch and
                                                                                                                                                                       10 minutes
16                                                                                                  With and without            n hand        belt.                      Max
                                                                                                                                                                       10 minutes
17                                                                                                                                        
                                                                                                                                                                          Max
18                                                                                                                                                                    10 minutes
                                                                                                                                                                          Max




                                             Testing and retesting                                 One instructor testing
                                                                                                                                                                         1 hour
19      Practical TESTING                    Perform technique 3 times, must perform               One instructor reviewing               Test Forms
                                                                                                                                                                          6.75
                                              all primaries at least 1 time of the 3 times
                                              to pass.                                              Testing will not be timed




     Emergency Operations Unit                                                               4
     Washington State Department of Corrections 2016
     Control Tactics – Restraints – Team Tactics v 1.5
                                                                                                                                                                       01400145
                                                                                                                                                                    Lewis v. Pugh
                                Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 197 of 208

     Prisons Division In-service Control Tactics/OC                                                                        8 hour – 2016
#                 Topic                              Related Objectives                      Strategy/Activity                  Materials               Time

                                              Pre-planning
                                                                                     
                                              Compliant and non-compliant
                                                                                     
                                              Pressure points/Pain compliance

                                                                                     


                                                                                     
                                                                                                                             Handcuffs and keys
               Team Tactics
                                                                                                                             Duty belt or
20   Restraint application and escorting                                                                                      handcuff pouch and
                  offender                                                                                                   belt.
                                                                                                                            
                                                                                                                                                      45 minutes
                                                                                                                            DT Manual
                                                                                                                                                        Max

                                                                                                                                                          7.5
                                           
                                                                                        Half speed/Learning speed
                                           
                                                                                        Verbal to physical
                                           
                                                                                        Team Tactics
                                                                                       Self Defense of another

         Waist and Ankle restraints           Appropriate use
                                                                                        Proper application, escort, and     Restraints
     Refer to Use of Restraints Policy        Application and Removal
21                                                                                       removal                             Pad lock
      420.250 and RCW 72.09.015               Wrist to Waist transition
      for use on pregnant offender                                                      Team Tactics                        Keys
                                           

                                              When to use                              Proper application, escort, and     Flex cuffs
22            Flex Restraints                 Application and removal                   removal                             Ripp
                                              WRAP restraint                           Team Tactics                        Cutters

                                              Test                                                                                                   30 minutes
23           Written TESTING                                                            Open notes and policy               Written test
                                              Class evaluation                                                                                          8.0


     Emergency Operations Unit                                                   5
     Washington State Department of Corrections 2016
     Control Tactics – Restraints – Team Tactics v 1.5
                                                                                                                                                      01400146
                                                                                                                                                   Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 198 of 208

                         2016 CONTROL Tactics Practical Testing
NAME: _______________________________________________         DATE: _____________________




Primary                                     Secondary                             Tertiary
1- 2 -3                            1-2 -3                             1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F



Primary                                          Secondary                         Tertiary
1- 2 -3                                 1-2 -3                          1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F




     Mark only the primary and secondary that were not performed
                                                                                           01400001
                                                                                        Lewis v. Pugh
     Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 199 of 208

                        2016 CONTROL Tactics Practical Testing
NAME: _______________________________________________         DATE: _____________________




Primary                                       Secondary                         Tertiary
1- 2 -3                              1-2 -3                           1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F




Primary                                       Secondary                         Tertiary
1- 2 -3                              1-2 -3                           1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F


     Mark only the primary and secondary that were not performed
                                                                                          01400002
                                                                                       Lewis v. Pugh
     Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 200 of 208

                        2016 CONTROL Tactics Practical Testing
NAME: _______________________________________________         DATE: _____________________




Primary                                       Secondary                           Tertiary
1- 2 -3                              1-2 -3                           1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F




Primary                                             Secondary                      Tertiary
1- 2 -3                                    1-2 -3                       1 -2 -3




Comments:

                                                                      Rater: __________________
               Pass 1-2-3                               Fail 1-2-3            Retest P or F




     Mark only the primary and secondary that were not performed
                                                                                           01400003
                                                                                        Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 201 of 208


                               Use of Force/DT written test KEY
1.



2.




3.




4.




5.




6.




7.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test KEY v2.1                                Page 1



                                                                             01400004
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 202 of 208


8.




9.




10.




11




12.




13.




14




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test KEY v2.1                                Page 2



                                                                             01400005
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 203 of 208


15.




16.




17.


18.



19.




20.




21.




22.




23.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test KEY v2.1                                Page 3



                                                                             01400006
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 204 of 208


24.



25.




26.




27.




28.




29.




30.




      Each question is worth 3.3 points, 100 points possible


      80% to pass


      Retest if 6 or more are missed




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test KEY v2.1                                Page 4



                                                                             01400007
                                                                          Lewis v. Pugh
     Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 205 of 208



                             Use of Force and OC Written Test

NAME: ___________________________________________________   DATE: ____________________

INSTRUCTORS: __________________________


1.




2.




3.




4.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test v2.1                                                 Page 1



                                                                                            01400008
                                                                                         Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 206 of 208



                             Use of Force and OC Written Test
5.




6.




7.




8.




9.




10.




11.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test v2.1                                  Page 2



                                                                             01400009
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 207 of 208



                             Use of Force and OC Written Test

12.



13.




14.




15.




16.




17.




18.




19.




20.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test v2.1                                  Page 3



                                                                             01400010
                                                                          Lewis v. Pugh
      Case 3:17-cv-05227-MJP Document 76 Filed 08/19/19 Page 208 of 208



                             Use of Force and OC Written Test
21.



22.


23.


24.



25.




26.




27.




28.




29.




30.




Emergency Operations Unit
Washington State Department of Corrections 2016
Prisons Division – Use of Force test v2.1                                  Page 4



                                                                             01400011
                                                                          Lewis v. Pugh
